IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


CHANCE M. CLARK,

              Appellant,

 v.                                                      Case No. 5D16-3817

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed June 9, 2017

3.801 Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Chance M. Clark, Live Oak, pro se.

No Appearance for Appellee.


PER CURIAM.

       We affirm the summary denial of Appellant’s rule 3.800(a)/3.801 motion without

prejudice to Appellant seeking relief pursuant to a timely filed rule 3.850 motion.

       AFFIRMED.


COHEN, C.J., and PALMER and EVANDER,, JJ., concur.